Appeal from order of County Court of Clinton county dismissing writ of certiorari. The defendant was indicted for a felony by the Westchester grand jury, sitting with the Supreme Court, and the indictment transferred to the County Court for trial. The defendant complains that the statute, in so far as it affects Westchester county, provides for drawing of only four grand juries for the Supreme Court in that county, and that five were in fact drawn in the year in which he was indicted, the last of the five being convened in connection with the October term, and it was at this October term that he was indicted, the fifth grand jury for that year. Order unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.